      3:18-cr-00078-MGL         Date Filed 10/30/18     Entry Number 88        Page 1 of 2




                             UNITED STATES DISTRICT COURT
                              DISTRICT OF SOUTH CAROLINA
                                  COLUMBIA DIVISION


UNITED STATES OF AMERICA                           CRIMINAL NUMBER: 3:18-078

V.
                                                     NOTICE PURSUANT TO
JORETTA JACKSON,                                     FEDERAL RULE OF EVIDENCE
                                                     404(b)



       The government maintains that the below is not evidence contemplated by Federal Rule of

Evidence 404(b). Rather, it is information that is a part of the Res Gestae of the case. The

information is necessary for the government to explain the steps involved in the investigation into

Ms. Jackson.     However, to the extent the court deems the evidence as prior bad acts as

contemplated by the rule, the government hereby gives notice of its intent to introduce pursuant to

FED. R. EVID. 404(b) evidence of other crimes, wrongs, or acts committed by the defendant

Joretta Jackson. Specifically, the government intends to introduce specific evidence concerning a

Jackson’s prior involvement in a fraudulent scheme prosecuted by state authorities in New York.

The government contends that Jackson was involved in soliciting and collecting funds from other

individuals under a fraudulent pretext. She then forwarded the funds to other individuals that were

prosecuted by New York authorities. While the government acknowledges Jackson was not

prosecuted for the offenses in New York, evidence of her involvement was part of the investigation

into her federal charges.

       As previously briefed by the government and defense, Marinello v. United States, 138 S.Ct.

1101 (2018) requires the government to show a specific interference with targeted governmental

tax-related proceedings, such as a particular investigation or audit. Evidence into the inquiry of
      3:18-cr-00078-MGL        Date Filed 10/30/18       Entry Number 88        Page 2 of 2




the New York based fraud is therefore a necessary part of the government’s burden of proof as it

was a part of the IRS investigation into Jackson. Further, the government argues that evidence of

the New York fraud shows preparation, plan, intent, opportunity, motive and the absence of

mistake or accident on the part of the Jackson and is admissible under FED. R. EVID. 404(b).

       This notice is intended only to provide notice of the general nature of the evidence that the

government intends to introduce pursuant to FED. R. EVID. 404(b). Counsel for the Defendant

may contact the undersigned Assistant United States Attorney for more specific information

concerning the nature and use of such evidence.

       The United States reserves the right to amend or supplement this notice.




                                                  SHERRI A. LYDON

                                                  UNITED STATES ATTORNEY


                                                  By: s/T. DeWayne Pearson
                                                   T. DeWayne Pearson (10859)
                                                     Assistant United States Attorney
                                                     1441 Main Street, Suite 500
                                                     Columbia, South Carolina 29201
                                                     (803) 929-3000



October 30, 2018
